t c memo united_states tax_court mark r and diane r webb petitioners v commissioner of internal revenue respondent docket no filed date michelle turpin for petitioners james b ausenbaugh for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 in the unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure amount of dollar_figure with respect to petitioners' tax_year petitioners conceded all the adjustments in the notice_of_deficiency the issues for decision are whether petitioners during realized a gain_or_loss under sec_1001 on the foreclosure sale of real_estate if petitioners realized a loss whether petitioners are entitled to a credit or refund for overpayment of their income_tax under sec_6512 and whether petitioners are liable for the addition_to_tax under sec_6651 at trial the parties submitted this case fully stipulated all of the stipulated facts are so found and those facts with the annexed exhibits are incorporated herein by reference at the time the petition was filed petitioners' legal residence was alpine utah petitioners filed their federal_income_tax return on date on date petitioners filed an amended_return for claiming an ordinary_loss of dollar_figure resulting from the foreclosure sale of real_estate consisting of a lot and improvements owned by mark r webb petitioner on these adjustments consist of the following a reduction in depreciation of dollar_figure a reduction in car and truck expenses of dollar_figure a reduction of schedule c interest_expense of dollar_figure a reduction of telephone expenses of dollar_figure and a reduction in schedule a interest of dollar_figure petitioners also conceded that they were not entitled to a personal_exemption deduction for petitioners' son gregg there is a dispute as to whether petitioners conceded the addition_to_tax under sec_6651 that issue is dealt with in the body of the opinion the amended_return petitioners claimed a refund of dollar_figure the notice_of_deficiency did not take into account the amended_return filed by petitioners nor does it appear that the internal_revenue_service accepted the amended_return and refunded the claimed amount to petitioners however in their petition petitioners while conceding the adjustments in the notice_of_deficiency see supra note alleged they realized an ordinary_loss based upon the foreclosure sale as reported on their amended_return and prayed that the court determine that petitioners are due a refund in an amount to be determined by the court in an amendment to answer respondent denied that petitioners realized a loss on the foreclosure sale but instead affirmatively alleged that petitioners realized an ordinary gain from the foreclosure sale accordingly respondent alleged an increase in the deficiency in income_tax from dollar_figure to dollar_figure and an increase in the addition_to_tax under sec_6651 from dollar_figure to dollar_figure no reply was filed by petitioners to respondent's affirmative allegations nor did respondent move under rule c to have the affirmative allegations deemed admitted accordingly the affirmative allegations are deemed denied rule c on date petitioner and michael k kelly kelly organized silvercrest of america corp silvercrest an s_corporation with each owning percent of the stock on date silvercrest acquired by warranty deed a lot in the sundance recreation resort located at provo canyon utah on that same day the lot was conveyed by silvercrest to kelly by warranty deed finally on date kelly conveyed the lot by warranty deed to petitioner dan a waddell waddell and michael e truman truman as tenants in common on date petitioner waddell and truman sometimes referred to as the debtors borrowed dollar_figure from richards- woodbury mortgage corp richards a utah corporation for construction financing to build a luxury home home on the lot the debtors were each personally liable jointly and severally for the full loan amount and the loan note note was secured_by a mortgage on the lot richards negotiated the note to the citizens banking co citizens without_recourse after its construction the home was to be sold to timbercrest a limited_partnership organized by silvercrest petitioner and kelly to purchase maintain and lease the home silvercrest petitioner and kelly were the general partners of timbercrest thereafter limited partners investors were admitted into the partnership each limited_partner made a capital_contribution of dollar_figure per unit payable partly in cash and in large part by execution of promissory notes to the partnership the general partners owned percent of the partnership's capital and percent was owned by the limited partners profits and losses were allocated in the same ratios as a result of the passive loss limitations enacted in the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the investors were unable to deduct most of the losses allocated to them by timbercrest after during all investors stopped making payments on the promissory notes they had executed in favor of timbercrest as their capital contributions to the partnership the general partners made no additional capital contributions to the partnership consequently the partnership defaulted in payments to its creditors the general partners foreclosed the limited_partnership interests and the partnership was terminated as of date with the demise of the partnership the debtors which included petitioner who were the makers of the dollar_figure mortgage note likewise defaulted on the note consequently citizens as holder of the note instituted foreclosure proceedings against the debtors under utah code ann sec utah code ann sec provides there can be one action for the recovery_of any debt or the enforcement of any right secured solely by mortgage upon real_estate which action must be in accordance with the provisions of this chapter judgment shall be given adjudging the amount due with costs and disbursements and the sale of mortgaged property or some part thereof to satisfy said amount and accruing costs and directing the sheriff to proceed and sell the same according to the provisions of law relating to sales on execution and a special execution or order of sale shall be issued for that purpose in date a utah state court rendered judgment in favor of citizens and against the debtors in the amount of dollar_figure which included principal interest attorney's_fees taxes and court costs the judgment recognized the mortgage lien and privilege on the subject real_estate and ordered the sale of the property and application of the proceeds toward satisfaction of the judgment pursuant to the judgment the local county sheriff seized advertised and sold the property at public auction on date the property was sold and adjudicated to citizens for dollar_figure after retaining dollar_figure for his expenses the sheriff remitted dollar_figure as the net_proceeds from the sale as to which he prepared a written return that stated that after application of the dollar_figure on the judgment there remained a deficiency balance in the amount of dollar_figure dollar_figure the total amount due under the judgment less dollar_figure the net_proceeds from the sale utah code ann sec provides if it appears from the return of the officer making the sale that the proceeds are insufficient and a balance still remains due judgment therefor must then be docketed by the clerk and execution may be issued for such balance as in other cases but no general execution shall issue until after the sale of the mortgaged property and the application of the amount_realized as aforesaid the parties agree that the clerk of the utah court failed to docket the judgment pursuant to this statutory provision however citizens never released petitioner from his obligation on the judgment the judgment was never canceled from the public records and the parties stipulated that citizens bank expected webb petitioner to pay the deficiency balance at some point in waddell one of the debtors filed for bankruptcy and was discharged from his obligation on the note also sometime in truman another debtor filed for bankruptcy and was discharged from his obligation on the note there is no evidence that either of these debtors made any payments on the note and or the judgment the parties have stipulated that at the time of the foreclosure sale the adjusted_basis of the foreclosed property was dollar_figure and the property had a fair_market_value of approximately dollar_figure in date following the sale and adjudication of the property to citizens petitioner entered into an agreement with citizens whereby petitioner agreed to be the listing agent for the sale of the property under the agreement petitioner would under utah law petitioner had the right to redeem the property sold at the foreclosure and the sheriff's sale was not final until months after the sale utah r civ p petitioner did not redeem the property and the sale became final on date accordingly petitioner did not deduct his loss on the foreclosure sale of the property until tax_year the year the sale became final see r o'dell sons co v commissione169_f2d_247 3d ci8_tc_1165 respondent does not challenge that the sale was final in and that is the proper year for recognizing any gain_or_loss from the sale for tax purposes earn a commission of dollar_figure for each percent interest he sold in the property by date the entire property was sold for dollar_figure through petitioner's efforts petitioner earned a commission of dollar_figure for the sale of the property which was credited by citizens on the deficiency balance owing under the judgment citizens later credited the judgment by an additional dollar_figure the consideration for this credit is not explained in the stipulation on date petitioners filed a bankruptcy petition under chapter of the bankruptcy code in the united_states bankruptcy court district of utah central division in the bankruptcy petition petitioners listed the deficiency judgment balance owing to citizens as an unsecured claim without priority in the amount of dollar_figure on date petitioners received a discharge_in_bankruptcy and the indebtedness owing to citizens was completely discharged as stated above on their amended federal_income_tax return petitioners claimed an ordinary_loss of dollar_figure on the foreclosure sale of the lot respondent contends that petitioners realized an ordinary gain of dollar_figure on the foreclosure sale sec_1001 provides in general that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis of such property and that the loss shall be the excess of adjusted_basis over the amount_realized the sale of mortgaged property at a foreclosure sale is treated as a sale_or_exchange from which the mortgagor may realize gain_or_loss under sec_1001 311_us_504 the parties agree that the foreclosure sale of the lot constituted a sale for tax purposes id furthermore the parties stipulated that petitioner's basis in the foreclosed property was dollar_figure in dispute is the amount_realized on the foreclosure sale that is to be applied against petitioner's basis to determine the amount of gain_or_loss from the sale petitioners contend that pursuant to 99_tc_197 affd aftr2d par the amount_realized is the amount of the foreclosure sale proceeds or dollar_figure resulting in a loss to petitioners of dollar_figure which is the excess of petitioner's basis of dollar_figure over the amount_realized of dollar_figure respondent on the other hand contends that petitioners realized a gain on the foreclosure sale under the aizawa case more specifically respondent contends that the amount_realized must be the lesser_of the fair_market_value of the property or the amount of the debt respondent bases this argument on the ground that after the foreclosure sale petitioner was discharged from any further liability on the deficiency or unpaid portion of the judgment therefore under sec_1_1001-2 income_tax regs the deficiency or unpaid portion of the judgment constituted income from the discharge_of_indebtedness and therefore did not constitute an amount_realized for purposes of gain_or_loss in the aizawa case property subject_to a recourse mortgage was sold at a foreclosure sale and a deficiency judgment was obtained the issue in the aizawa case was the same as in this case ie the amount_realized on the foreclosure sale in the aizawa case respondent argued that the amount_realized was the amount of the unpaid mortgage principal before the foreclosure without regard to the deficiency the court rejected respondent's argument because it requires petitioners to treat as money received an amount of their unpaid mortgage principal obligation from which they have not yet been discharged leaving to the future the tax consequences of any subsequent payments or settlement of the deficiency judgment for less than the unpaid amount aizawa v commissioner supra pincite emphasis added respondent argues that the gain realized by petitioners wa sec_5 dollar_figure respondent calculated that amount by comparing the fair_market_value of the property dollar_figure with the amount of the debt dollar_figure since the amount of the debt is the lesser amount respondent argues that the amount_realized was dollar_figure the agreed basis of the property was dollar_figure therefore the gain realized was dollar_figure the court questions respondent's use of dollar_figure as being the correct amount of the debt that figure was the unpaid principal on the note at the time of the foreclosure proceeding in addition to the unpaid principal the utah court decreed an additional_amount due and owing of dollar_figure for accrued interest attorney's_fees taxes and court costs the amount of the debt therefore was dollar_figure as set out in the judgment rather than the dollar_figure argued by respondent the court reasoned the key to the resolution of the issue before us lies in the recognition that in this case there is a clear separation between the foreclosure sale and the unpaid recourse_liability for mortgage principal which survives as part of a deficiency judgment id pincite the court held in the aizawa case that where there is a foreclosure sale and an unpaid recourse_liability survives as a deficiency judgment and continues as an enforceable liability against the debtor the amount_realized is the foreclosure proceeds and not the amount of the recourse_liability the court also noted that there was no dispute that the foreclosure proceeds in that case represented the fair_market_value of the property respondent argues that there are two main differences between this case and the aizawa case that require a different result here respondent first points out that unlike the aizawa case the fair_market_value of the property in this case exceeded the foreclosure price secondly respondent argues that unlike the aizawa case no portion of petitioner's unpaid recourse_liability for the mortgage survived under utah law as part of a deficiency judgment at the close of based on the discussion that follows it is not necessary for the court to address whether it is relevant that the fair_market_value of the property exceeded the amount_realized in the foreclosure sale respondent argues that citizens did not obtain a deficiency judgment against petitioner under utah's one-action foreclosure law utah code ann sec and that as a result of the rendition of the judgment the note on which the judgment was obtained became extinguished as a matter of law respondent further argues that there was no enforceable deficiency judgment because a technical requirement of utah state law was not followed after the foreclosure sale therefore the unpaid deficiency under the judgment was discharged and did not survive as an enforceable obligation against petitioner relying on 461_us_300 and 918_f2d_1251 6th cir affg tcmemo_1986_463 respondent contended that if there is no deficiency judgment against petitioner the amount_realized was the amount of the unpaid mortgage dollar_figure ostensibly under the theory that petitioner was relieved of his obligation to pay an indebtedness for that amount citizens' foreclosure proceedings were instituted against petitioner pursuant to utah's one-action statute utah code ann sec under this statute there can be but one action for the recovery_of any debt secured_by a mortgage bank of ephraim v davis p 2d utah citing salt again see supra note this argument fails to take into consideration the accrued interest and other costs that were due under the judgment lake valley loan trust co v millspaugh utah p a judgment was rendered in favor of citizens against petitioner under this statute on date in the amount of the unpaid principal balance on the note plus interest and costs under the same judgment a deficiency judgment was adjudged against petitioner for the full amount of any sum owing to citizens under the note after the proper application of the proceeds of the sale of the property after the sale a return of the officer was made showing that there was a deficiency balance the formality of docketing the judgment by the clerk of the utah state court was not followed as required by utah code ann sec this failure to docket is the technicality respondent relies on respondent's argument that there was no surviving deficiency judgment against petitioner is based on utah code ann sec in pertinent part that statute provides that if it appears from the return of the officer making the sale that the proceeds are insufficient and a balance still remains due judgment therefore must then be docketed by the clerk respondent argues that there was no deficiency judgment in this case because of the failure of the clerk to docket the judgment and that an undocketed judgment is a nullity respondent cited no authority that under utah state law an undocketed judgment is a nullity respondent cited in re bundy's estate p 2d utah wherein the utah supreme court held that under the pertinent utah rules of civil procedure a judgment is complete and is deemed entered for all purposes when the same is signed and filed further respondent cited first natl bank v haymond p 2d utah wherein the utah supreme court stated that the clerk must as a mere ministerial duty enter a deficiency judgment against the proper parties when the return of the sale shows that the mortgaged property is not sold for an amount sufficient to pay the amount due and owing emphasis added the facts that the failure to docket the judgment was not an act that was required of citizens but was required of the clerk of court that such an act of omission by the clerk was a ministerial omission that there was a return by the sheriff a public record which clearly reflected a deficiency balance on the judgment following the foreclosure sale that both citizens and petitioner recognized there was an enforceable unpaid balance due after the foreclosure sale that subsequent payments were credited to the unpaid deficiency and that the remaining unpaid balance was listed and thereafter discharged by a bankruptcy court all lead this court to conclude and hold that following the foreclosure sale citizens held a legally enforceable deficiency judgment against petitioner and that this liability existed despite the failure of a public official to perform a purely ministerial duty the unpaid deficiency therefore survived the foreclosure sale having concluded that there was a valid and enforceable deficiency judgment against petitioner following the foreclosure sale and that therefore petitioner's liability was not extinguished as a result of the failure of the clerk of court to docket the judgment this case cannot be distinguished from the aizawa case accordingly based on the aizawa case the amount_realized by petitioners on the foreclosure sale was the sum of dollar_figure the amount for which the property was sold at public auction the excess of petitioner's basis of dollar_figure over the amount_realized of dollar_figure yields a loss of dollar_figure to petitioners petitioners therefore are sustained on this issue the second issue in view of the court's holding that petitioners realized a loss on the foreclosure is whether petitioners are entitled to a credit or refund for an overpayment of their taxes this court has jurisdiction under sec_6512 and b to determine an overpayment of taxes and the amount of such overpayment to be credited or refunded for any year before the court on their federal_income_tax return petitioners' federal_income_tax after taxes withheld was dollar_figure on date petitioners filed an amended income_tax return on their amended federal_income_tax return petitioners claimed a loss of dollar_figure on brief however petitioners argued that they realized a loss on the foreclosure sale in the amount of dollar_figure the court agrees that dollar_figure is the correct amount of the loss for reporting the loss that was the principal issue in this case and claimed a refund of dollar_figure although petitioners have conceded several adjustments that would increase their taxable_income the total of these adjustments is far less than the dollar_figure loss realized by them in the foreclosure sale of their property the amended_return was filed within the limitation provision of sec_6512 prior to issuance of the notice_of_deficiency petitioners therefore overpaid their taxes for and therefore are entitled to a credit or refund resulting from this overpayment the amount of the credit or refund will be calculated under rule the third issue is whether petitioners are liable for the addition_to_tax under sec_6651 for their failure_to_file timely their federal_income_tax return petitioners' return was date stamped as having been received by the internal_revenue_service irs center at ogden utah on date attached to the return is irs form_2688 application_for additional extension of time to file wherein petitioners requested an extension of time until date to file their return this extension was approved as stated above however petitioners did not file their return until date therefore their return was delinquent the addition_to_tax under sec_6651 is imposed where there is failure to timely file a tax_return unless it is shown that the failure to timely file is due to reasonable_cause and not due to willful neglect petitioners presented no evidence to establish reasonable_cause for the delinquent filing of their return respondent therefore is sustained on this issue however the addition_to_tax under sec_6651 i sec_5 percent of the amount_required_to_be_shown_as_tax on the return sec_6651 provides that for purposes of computing the addition_to_tax the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax the original return filed by petitioners for showed a tax of dollar_figure and federal income taxes withheld of dollar_figure that left a balance due of dollar_figure the return as noted earlier was filed on date in the amended_return filed by petitioners for on which the foreclosure_loss was claimed petitioners' tax was shown to be dollar_figure rather than dollar_figure as shown on the original return petitioners presented no evidence to show that the amount of tax required to be shown on the return was paid on or before the due_date prescribed for payment of the tax except for dollar_figure in withheld taxes it is evident and the court holds that petitioners are not entitled under sec_6651 to a reduction in the amount of tax required to be shown on the return by the amount of taxes they paid when they filed their delinquent_return for to determine the amount of the addition_to_tax under sec_6651 and the amount of the credit or refund decision will be entered under rule
